Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment No. 1 of our report dated September 17, 2010 relating to the July 31, 2010 financial statements of Alternative Energy & Environmental Solutions, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida June 9, 2011
